DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/572,436 filed on 12/15/2022 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #63/135,752, filed on 01/11/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2022, 07/07/2022 and 11/17/2022 have been considered and initialed copies are attached herewith.
Specification
The disclosure is objected to because of the following informalities: In the specification, page 36, lines 21-22, the wording of, “The puck 322 can access…” should read -- The puck 324 can access…--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam et al., (Gaddam) US 2018/0333585 in view of Jiang et al., (Jiang) US 2016/0199657.
Regarding claims 1 and 11, Gaddam at least discloses and shows in Fig. 8-9: a method for data exchange(patient (12) activity whether active posture or inactive posture) and charging(recharging of power source 18 of IMD 14; see ¶[0024]), comprising: monitoring an implantable medical device(IMD 14); initiating charging of the implantable medical device(14) by providing charge parameters(regarding patient posture and patient being active or inactive; see ¶[0047],[0058]-[0061]) to a bedside monitor(see Fig. 8, steps 222-232), comprising: supporting communication(via telemetry 36)(see ¶[0037],[0061],[0072],[0076] and [0086]) between a puck associated with the bedside monitor and implantable medical device(14); and confirming charging of the implantable medical device using the charge parameters(see Fig. 8, steps 224,226,228,230 and 232); and simultaneously with the charging, initiating transfer of data between the implantable medical device and the bedside monitor(see ¶[0047],[0072],[0076]-[0078]).
Gaddam discloses all the claimed invention except for the limitations of, “communication between a puck associated with the bedside monitor and implantable medical device”. Instead, Gaddam teaches the use of an external programmer (24) which allows a user, such as a clinician or patient (12), to interact with a user interface (25) of an external programmer (24) to program IMD (14), and/or to otherwise interface with system (10). In some examples, user interface (25) may include a display screen configured to display information, such as text and/or graphical information, to the user. In some examples, user interface (25) is an input device, such as a touch screen, that allows a user to provide inputs to the external programmer (24) and thus to system (10). Programming of IMD (14) may refer generally to the generation and transfer of commands, programs, or other information to control the operation of IMD (14). For example, the external programmer (24) may transmit programs, parameter adjustments, program selections, group selections, or other information to control the operation of IMD (14), e.g., by wireless telemetry or wired connection, illustratively shown in Fig. 1 as communication link (19). In addition, in some examples user interface (25) may be used to provide a prompt to patient (12), which may include a visual prompt, and tactile prompt, and/or an audio sound prompt, to query patient (12) regarding whether the patient has fallen asleep during a recharging process, as further described below. In some instances, patient (12) may respond to the prompt by providing an input to user interface (25). In some examples, the response to the prompt is communicated to external charging device (20), and/or to IMD (14), and the receipt the response, or a lack of a response, may be used by system (10) to determine what modifications, if any, should be made to the power level being used during a recharging process of rechargeable power source (18), as further described below. In some cases, an external programmer (24) may be characterized as a physician or clinician programmer if it is primarily intended for use by a physician or clinician. In other cases, the external programmer (24) may be characterized as a patient programmer if it is primarily intended for use by a patient. A patient programmer is generally accessible to patient (12) and, in many cases, may be a portable device that may accompany the patient throughout the patient's daily routine(see ¶[0037-][0038]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use a puck instead of a touchscreen display in the user interface of Gaddam since a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Furthermore, when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Applicant is reminded that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP 2112.02 (I)).
Jiang is an analogous art, as pertaining to systems and methods for transcutaneous charging of implanted medical devices (abstract). Jiang teaches and shows in Figs. 6D, 7B,8A-8B, factual evidence of the use of an external, portable CD puck-shaped (50) that is configured to provide wireless and transcutaneous recharging of the implanted IPG while maintained at a suitable position and/or alignment on the patient. The CD includes a microcontroller which handles control of charging and communication with the IPG(see ¶[0079],[0097]-[0099]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the CD puck-shaped of Jiang into the system and method of Gaddam in order to yield the predictable results of allowing patient mobility while charging along with providing wireless and transcutaneous recharging of the implanted IPG while maintained at a suitable position and/or alignment on the patient, as per the teachings of Jiang (see ¶[0079],[0097]).
Accordingly, claims 1 and 11 would have been obvious.
Regarding claims 2 and 12, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Jiang further discloses, wherein the implantable medical device(IPG) comprises a supervisor chip to communication with charging circuitry on the puck(50)(see ¶[0079],[0097],[0099])(note- The CD includes a microcontroller which handles control of charging and communication with the IPG).
Regarding claims 3 and 13, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, further comprising: controlling an amount of charge to the implantable medical device by generating a waveform via a communication bus(communication/power link 11)(see Gaddam ¶[0025]).
Regarding claims 4 and 14, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, wherein the transfer of data occurs via a charge waveform or Bluetooth(see Gaddam ¶[0029],[0132]).
Regarding claims 5 and 15, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, wherein the implantable medical device comprises a Bluetooth module that communications with a Bluetooth module in the puck(note- Gaddam teaches that Examples of communication techniques may include, for example, low frequency or radiofrequency (RF) telemetry, but other techniques are also contemplated. In some examples, external charging device 20 may include a communication head that may be placed proximate to the patient's body near the IMD 14 implant site in order to improve the quality or security of communication between IMD 14 and external charging device 20. The communications between external charging device 20 may occur during or separate from power transmission between IMD 14 and external charging device 20; see ¶[0025],[0029]).
Regarding claims 6 and 16, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 5 and 15 respectively. Jiang further discloses, wherein the puck(50) communicates with the bedside monitor(note the puck is worn by the patient as shown in Figs. 7B-C,8A-B; see Jiang ¶[0106]-[0108]))via a hardware platform(note- The CD includes a microcontroller(which is a hardware platform) which handles control of charging and communication with the IPG; see Jiang ¶[0097]) on the bedside monitor(on the patient; see ¶[0097]).
Regarding claims 9 and 19, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, wherein the transfer of the data occurs at predetermined times(during patient inactivity such as sleep, rest and/or certain posture on the bed; see ¶[0029],[0044],[0046],[0052],[0055],[0057]) or on a daily basis, monthly basis or multiple times a day.
Claim(s) 7-8,10,17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam et al., (Gaddam) US 2018/0333585 in view of Jiang et al., (Jiang) US 2016/0199657 and Berenfeld et al., (Berenfeld) WO 2022/094252
Regarding claims 7 and 17, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, wherein the data is transferred from the implantable medical device to a backend server (note-external programmer (24) is construed as a server (as evidenced by Berenfeld who discloses a server (510); see Berenfeld; ¶[0047],[0151],[0156]) and may also be communicatively coupled to external charging device (20) via communication link 29; see Gaddam ¶[0025]).
Therefore, Berenfeld is evidenced that ordinary workers in the art would have been motivated to have incorporated into the system and methods of Gaddam as modified by Jiang, wherein the data is transferred from the implantable medical device to a backend server, as recited, in order to yield the predictable results of long term archiving, analysis, alerting and reporting, as per the teachings of Berenfeld (see ¶[0047]) 
Regarding claims 8 and 18, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, wherein the data is transferred from a backend server(construed as external programmer 24)(as evidenced by secondary considerations to Berenfeld who discloses a server (510); see Benfield; ¶[0047],[0151],[0156]) to the implantable medical device(IMD 14)(Note- External programmer 24 may also be communicatively coupled to external charging device 20 via communication link 29. As described herein, information may be transmitted between IMD 14 and external charging device 20, between IMD 14 and sensors 26, between sensors 26 and external charging device 20, and between external programmer 24 and IMD 14; see ¶[0025]).
Therefore, Berenfeld is evidenced that ordinary workers in the art would have been motivated to have incorporated into the system and methods of Gaddam as modified by Jiang, wherein the data is transferred from a backend server to the implantable medical device, as recited, in order to yield the predictable results of long term archiving, analysis, alerting and reporting, as per the teachings of Berenfeld (see ¶[0047]). 
Regarding claims 10 and 20, Gaddam in view of Jiang discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Gaddam further discloses, wherein the backend server(construed as external charging device and/or external programmer 24)(as evidenced by secondary considerations to Berenfeld who discloses a server (510); see Berenfeld; ¶[0047],[0151],[0156]) provides the implantable medical device(14) with initial charge parameters. (note- External charging device 20 may be configured to generate electrical power based on one or more predefined recharging parameters, wherein the generated electrical power is delivered through cable 22 to the energy transfer device 23. Furthermore, memory 52 includes stored values for recharging parameters associated with different power levels that may be used during a recharging process. For example, memory 52 may include stored values for amplitudes, pulse widths and duty cycles, and other parameters, such as a waveform, that may be applied as the different power levels provided to a recharging process. In various examples, processing circuitry 50 may access these values stored in memory 52 to configure charging module 58 to provide a power level at primary coil 48 consistent with a predefined power level setting; see ¶[0093],[0116]-[0120]).
Therefore, Berenfeld is evidenced that ordinary workers in the art would have been motivated to have incorporated into the system and methods of Gaddam as modified by Jiang, wherein the backend server provides the implantable medical device with initial charge parameters, as recited, in order to yield the predictable results of long term archiving, analysis, alerting and reporting, as per the teachings of Berenfeld (see ¶[0047]) 
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 15, 2022